NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BHARAT BHUSAN,                                  No.   19-70165

                Petitioner,                     Agency No. A216-276-000

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2020**
                               San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and BURGESS,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Timothy M. Burgess, United States Chief District Judge
for the District of Alaska, sitting by designation.
      Petitioner Bharat Bhushan,1 a native and citizen of India, petitions for review

of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

a decision of an immigration judge (“IJ”) denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction pursuant to 8 U.S.C. § 1252 and deny the petition for review.

      1. Petitioner contends that the IJ violated his right to due process by denying

his motion to continue his merits hearing.        “An IJ’s denial of a motion for

continuance is reviewed for an abuse of discretion.” Sandoval-Luna v. Mukasey,

526 F.3d 1243, 1246 (9th Cir. 2008). To determine whether an IJ has abused his

discretion, we must consider multiple factors, including: “(1) the nature of the

evidence excluded as a result of the denial of the continuance; (2) the reasonableness

of the immigrant’s conduct; (3) the inconvenience to the court; and (4) the number

of continuances previously granted.” Cruz Rendon v. Holder, 603 F.3d 1104, 1110

(9th Cir. 2010).

      Petitioner has not identified any evidence that was excluded as a result of the

denial.2 With respect to the reasonableness of Petitioner’s conduct, Petitioner



1
 Although Petitioner’s last name is spelled “Bhusan” in the case caption, throughout
Petitioner’s brief and the administrative record the spelling “Bhushan”
predominates.
2
 In fact, to avoid excluding material evidence, the IJ allowed Petitioner an additional
28 days after the merits hearing to submit supporting documentary evidence.

                                          2                                    19-70165
retained counsel only seven to ten days before the hearing, despite receiving four

prior continuances over four months to secure counsel. Having considered the

relevant factors, we find that the IJ did not abuse his discretion, and that Petitioner

was not prevented “from fully and fairly presenting” his case. Cruz Rendon, 603

F.3d at 1111. Petitioner also argues that the IJ violated his right to due process by

pre-judging the case. But, having reviewed the record, we find that the IJ was a

“neutral fact-finder interested in hearing the petitioner’s evidence.” Colmenar v.

I.N.S., 210 F.3d 967, 971 (9th Cir. 2000).

      2. Next, we turn to Petitioner’s arguments that the BIA erroneously denied

asylum, withholding of removal, and CAT relief. “We review the BIA’s denials of

asylum, withholding of removal, and CAT relief for substantial evidence and will

uphold a denial supported by reasonable, substantial, and probative evidence on the

record considered as a whole.” Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014) (internal quotation marks omitted).

      Substantial evidence supports the BIA’s determination that Petitioner can

safely relocate within India and it would be reasonable for him to do so, the basis on

which asylum and withholding of removal was denied. See Kaiser v. Ashcroft, 390

F.3d 653, 659 (9th Cir. 2004); see also 8 C.F.R. §§ 1208.13(b)(1)(i)(B),

1208.16(b)(1)(i)(B).    Additionally, substantial evidence supports the BIA’s

conclusion that Petitioner is ineligible for CAT relief because he has not


                                          3                                    19-70165
demonstrated that he more likely than not would face torture upon his return to India.

See 8 C.F.R. § 1208.16(c)(2), (3).

      The petition for review is DENIED.




                                          4                                   19-70165